Title: From George Washington to Timothy Pickering, 6 April 1795
From: Washington, George
To: Pickering, Timothy


          
            Sir,
            Philadelphia 6th April 1795
          
          Having fixed on monday the 13th instt to commence my journey for Virginia—& made arrangements to do business in the federal city on my way down accordingly—It is my desire that ⟨the⟩ Instructions for Genl Wayne’s government at the treaty which is proposed to be held with the Western Indians in June next, may be laid before me without delay, that I may have time to consider them.
          It is my further desire that ⟨all⟩ such other matters as may require ⟨any⟩ opinion, or directions of mine before the fifth of May, ensuing, may be submitted to me as early in the present week, as you are able to prepare them.
          
            Go: Washington
          
        